DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 9/19/2022 does not place the application in condition for allowance.
	The previous rejections over Kimura are maintained.
	The other art rejections are withdrawn due to Applicant’s amendment.
	New analysis follows.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4, 5, 7, 9, and 31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JP2021035181A to Kimura (of record, machine translation, also of record, relied upon herein).
Regarding claims 1, 4, 5, 7, and 9, Kimura teaches an apparatus comprising
at least one photovoltaic (PV) power source 2a (Figs. 1, 3, described under “Embodiment 1” on p. 2 of the translation)
at least one power converter 22/3a electrically connected to the at least one PV power source 2a (bottom half of p. 4; Kimura teaches that the at least one power device 22 receives power from element 3a; it is within the broadest reasonable interpretation to interpret the power converter to be both heating element 22 and element 3a.)
wherein the at least one power converter 22/3a includes at least one heating element 22
wherein the at least one heating element 22 of the at least one power converter 22/3a is thermally coupled to a surface of the at least one power source 2a (Figs. 8, 9, bottom of p. 8 through middle p. 9).
Per claim 4, Kimura teaches the limitations of claim 1. The at least one heating element 22 of the at least one power converter 22/3a is a diode (Ibid.).
Per claim 5, Kimura teaches the limitations of claim 1. The at least one PV power source 2a includes a top portion and a bottom portion (see Marked-up Fig. 9 below), wherein the top portion is arranged to be more elevated relative to the bottom portion and the at least one heating element 22 is thermally coupled to the top portion of the surface (as illustrated in Figs. 8, 9, snow slides off the entirety of the sky-facing surface of 2a when the heating element is engaged).
[AltContent: textbox (bottom portion)][AltContent: arrow][AltContent: textbox (top portion)][AltContent: arrow]
    PNG
    media_image1.png
    207
    384
    media_image1.png
    Greyscale

Per claim 7, Kimura teaches the limitations of claim 1. The at least one power converter 22/3a is configured to receive power from at least one external power source 5 (“power system” in cited text).
Per claim 9, Kimura teaches the limitations of claim 7. The at least one power converter 22/3a is a first power converter (Figs. 1, 2), the at least one PV power source 2a is a first PV power source, the at least one external power source is a second PV power source 2b electrically connected to a second power converter 22/3b (second full paragraph of p. 3 of the translation: “the power conditioner 3b converts the AC power obtained by the power conditioner 3a or the power conditioner 3c into DC power instead of the AC power supplied from the power system 5, and converts the DC power obtained by the conversion into DC power” [emphasis added]), the first power converter 22/3a is electrically connected via the second power converter 22/3b to the second PV power source 2b.
Regarding claim 31, Kimura teaches a method comprising
electrically connecting at least one power converter 22/3a to at least one photovoltaic (PV) power source 2a (Figs. 1, 3, described under “Embodiment 1” on p. 2 of the translation; Kimura teaches that the at least one power device 22 receives power from element 3a; it is within the broadest reasonable interpretation to interpret the power converter to be both heating element 22 and element 3a)
thermally coupling at least one heating element 22 of the at least one power converter 22/3a to a surface of the at least one PV power source 2a (Figs. 8, 9, bottom of p. 8 through middle p. 9).

Claim(s) 10, 22, and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2011/0056924 to Townsend.
Regarding claim 10 and 22, Townsend teaches an apparatus (Fig. 9, ¶0074) comprising
at least one photovoltaic (PV) power source (each element 10 of Fig. 9 comprises a PV power source 12 as shown in Fig. 3, ¶0060, 0061)
at least one power converter (each element 10 of Fig. 9 comprises a power converter 16 as shown in Fig. 4, ¶0062) electrically connected to the at least one PV power source (elements 10 of Fig. 9 are electrically connected to box 64, ¶0074; the box 64 is connected to the PV source 12 in an embodiment; ¶0074: “The electrical power source can be a DC power, source as the electrical heating elements 16 operate on DC power. Examples of DC power sources include, without limitation… DC output from the solar panel layer 12”)
wherein the at least one power converter includes at least one heating element (each power converter 16 comprises heating elements 28, ¶0063, 0064)
wherein the at least one heating element of the at least one power converter is thermally coupled to a surface of the at least one PV power source (¶0069: “The transparent panel 18 conducts heat from the electrical heating element 16 to a top surface 44 of the transparent panel 18 to melt any snow, frost and ice on the solar defrost panel 12.”; ¶0008: “The increase in temperature prevents snow, frost and ice build up on the surface the solar panels and melts snow, frost and ice which has already been deposited on the solar panel.”).
Per claim 10, the at least one power converter is a first power converter (the element 10 of Fig. 9 closest to “GND” has a first power converter 16), the at least one PV power source is a first PV power source (the element 10 of Fig. 9 closest to “GND” has a first PV power source 12). The apparatus further comprises a second PV power source (the element 10 next to the one identified previously has a second PV power source 12), a second power converter (the element 10 next to the one identified previously has a second power converter 16), wherein the second PV power source is electrically connected to the second power converter (see reasoning above), wherein the second power converter includes a second heating element (each power converter 16 comprises heating elements 28), wherein the second heating element of the second power converter is thermally coupled to a surface of the second PV power source (see reasoning above), wherein the first power converter is connected in series to the second power converter to form a series string 60 of power converters (¶0076: “The solar defrost panels 10 in the first and second arrays 60, 62 are connected together in series.”).
Per claim 22, the at least one heating element of the at least one power converter is thermally coupled to the surface of the at least one PV power source via thermally conductive material (e.g. the material of the bus bars discussed in ¶0065).
Regarding claim 31, Townsend teaches a method comprising electrically connecting at least one power converter (each element 10 of Fig. 9 comprises a power converter 16 as shown in Fig. 4, ¶0062) to at least one photovoltaic (PV) power source (each element 10 of Fig. 9 comprises a PV power source 12 as shown in Fig. 3, ¶0060, 0061; elements 10 of Fig. 9 are electrically connected to box 64, ¶0074; the box 64 is connected to the PV source 12 in an embodiment; ¶0074: “The electrical power source can be a DC power, source as the electrical heating elements 16 operate on DC power. Examples of DC power sources include, without limitation… DC output from the solar panel layer 12”), and thermally coupling at least one heating element (each power converter 16 comprises heating elements 28, ¶0063, 0064) of the at least one power converter to a surface of the at least one PV power source (¶0069: “The transparent panel 18 conducts heat from the electrical heating element 16 to a top surface 44 of the transparent panel 18 to melt any snow, frost and ice on the solar defrost panel 12.”; ¶0008: “The increase in temperature prevents snow, frost and ice build up on the surface the solar panels and melts snow, frost and ice which has already been deposited on the solar panel.”).

Claim(s) 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2016/0190371 to Hickman. Supporting information regarding physical properties is provided by US PGPub 2013/0220393 to Reedy.
Regarding claim 31, Hickman teaches a method comprising electrically connecting at least one power converter 300 to at least one photovoltaic (PV) power source 100 (Fig. 1A, ¶0019-0022), and thermally coupling at least one heating element 330 of the at least one power converter 300 (¶0033-0035 of Reedy teaches that an element such as 330 can function as a heating element) to a surface of the at least one PV power source.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura as applied to claim 1 above.
Regarding claim 6, Kimura teaches the limitations of claim 1. Kimura teaches that the at least one heating element 22, a diode, produces heat in response to a positive voltage at one end and a negative voltage at another (also see middle p. 5, which describes positive and negative outputs from the power source) and receives direct current that flows therethrough during use (middle p. 4). The polarity of the heating element and current direction of the heating element as compared to the at least one PV power source are not particularly described. 
A skilled artisan would understand that there are four potential configurations: a polarity that is opposite, or the same as, that as if the voltage was produced by the at least one PV power source and a current that flows in an opposite, or similar direction as if the current was produced by the at least one PV power source. Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to try the claimed relative configuration of current and voltage.
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura as applied to claim 7 above, and further in view of US PGPub 2015/0001201 to Adler (of record).
Regarding claim 8, Kimura teaches the limitations of claim 7. Kimura does not provide significant detail regarding the at least one external power source 5. It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the at least one external power source to be an electrical grid, as Adler teaches that the configuration of such an external power source for that function is conventional (¶0108, 0109). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claim(s) 20, 25-28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2016/0190371 to Hickman, and further in view of US PGPub 2013/0220393 to Reedy.
Regarding claims 20, 25-28, and 30, Hickman teaches a system (Fig. 4, ¶0037) comprising
a plurality of photovoltaic (PV) sources (each element 500 or 550 of Fig. 4 comprises a PV power source such as 100 in Figs. 1, ¶0019), each PV power source comprising a plurality of power source terminals (each PV source comprises terminals 130, 160, ¶0020)
a plurality of power converters (each element 500 or 550 of Fig. 4 comprises a power converter such as 300 in Fig. 1, ¶0021), each power converter comprising a plurality of power converter terminals (each power converter comprises terminals 310, 335)
wherein each converter of the plurality of power converters is electrically connected to a respective PV power source of the plurality of PV power sources via the plurality of power source terminals with a respective power converter connected to the respective power source (¶0022)
wherein the plurality of power converters are connected in series to form a series string of power converters (¶0037, 0038 recite that elements 500 or 550 are connected together in series; a skilled artisan would understand that this results in the power converters forming a series string)
wherein each power converter of the plurality of power converters comprises at least one temperature-changing element (such as one of p-element 330 or n-element 320, ¶0024) thermally coupled to a surface (such as lower surface of 160) of the respective PV power source
wherein each power converter of the plurality of power converters is configured to
operate in a PV power conversion mode of operation where the at least one temperature-changing element of the respective power converter convers power provided by the respective PV power source at the plurality of power source terminals (¶0031, 0032).
The PV power conversion mode of operation results in the temperature-changing element reducing the temperature of a surface of the respective PV power source. Hickman does not specifically teach that each power converter is capable of operating in a snow melting mode. However, Reedy teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to configure the power converters to operate in a snow melting mode of operation where the temperature-changing element of the respective power converter functions as a heating element that raises a temperature of a surface of the respective PV power source in order to improve efficiency on cold days and melt snow (¶0014, 0015, 0028, 0033-0035).
Per claim 25, modified-Hickman teaches the limitations of claim 20. The combination of references teach that the at least one temperature-changing/heating element is configured to produce heat in response to a current that flows through the at least one heating element in a particular direction based on the polarity of the element and in response to a voltage across the at least one heating element based on the polarity of the element. Further, the references teach that the PV power source delivers a particular voltage and current depending upon the configuration of the polarity of the materials of the power source (¶0003, 0004, 0030-0032 of Hickman; 0003, 0004, 0017, 0019, 0030-0032 of Reedy).
A skilled artisan would understand that there are four potential configurations: a polarity that is opposite, or the same as, that as if the voltage was produced by the at least one PV power source and a current that flows in an opposite, or similar direction as if the current was produced by the at least one PV power source. Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to try the claimed relative configuration of current and voltage.
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Per claims 26-28, modified-Hickman teaches the limitations of claim 20. Reedy teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to configure each power converter to receive power from at least one external power source, an electrical grid, to achieve the desired benefits (¶0035, 0036). Further, Hickman teaches an embodiment in which a PV power source of the plurality of PV power sources is used as an external power source in order to achieve a higher voltage as necessary (¶0030).
Per claim 30, modified-Hickman teaches the limitations of claim 20. The at least one heating element of each power converter is thermally coupled to the surface of the PV power source via thermally conductive material (layer 200 of Fig. 1A, ¶0019).
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hickman and Reedy as applied to claim 20 above. Additional information regarding physical properties and terminology in the art is provided by US PGPub 2011/0151609 to Chiang.
Regarding claim 23, modified-Hickman teaches the limitations of claim 1. A skilled artisan would understand from both references (e.g. the “ELECTRON FLOW” label in Fig. 1A of Hickman and Fig. 1, ¶0030-0032 of Reedy) that current flows in one direction at a time through the at least one temperature-changing/heating element of each power converter. Chiang (¶0005-0011) teaches that such behavior qualifies the element as a diode.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hickman and Reedy as applied to claim 20 above, and further in view of US Patent 2010/0275968 to Kaiser (of record).
Regarding claim 24, modified-Hickman teaches the limitations of claim 20. A skilled artisan would understand that at least one temperature-changing/heating element (320, 330) is thermally coupled to all lateral portions of each PV power source (Fig. 1A), and that the respective PV power source and power devices are arrayed laterally in the system (Fig. 4). Further, both references clearly teach that the system is intended to be deployed on a roof (¶0004 of Hickman, ¶0004, 0012, 0033 of Reedy). 
While those references do not specifically that each PV power source includes a top portion and a bottom portion, Kaiser teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to configure a PV power source laterally on a roof so that the PV power source includes a top portion more elevated relative to bottom portion so that snow will slide off (Figs. 7, 8, ¶0039, 0040). As such, the system necessarily comprises at least one heating element thermally coupled to the top portion.

Response to Arguments
Applicant's arguments filed 9/19/2022 have been fully considered but they are not persuasive. Applicant argues that Kimura’s diode 22 is part of the power source, not the power converter. Applicant claims “at least one power converter electrically connected to the at least one PV power source; wherein the at least one power converter includes at least one heating element”. Element 3a converts DC in to AC, and the diode 22 converts electricity into heat; therefore both elements are reasonably construed as having a power conversion function. Element 3a is electrically connected to the exemplary PV power source 21 by circuitry 6 (Fig. 3); diode 22 is connected in electrical parallel to the exemplary PV power source 21. The term “includes” in the phrase is interpreted to be synonymous with “comprises” (MPEP §2111.03.I); there is no special technical definition in the disclosure that limits the interpretation of “includes” or implies that the term should be interpreted to imply a particular structural relationship. There is no positive recitation of the structural or configurational relationship between the diode and the remainder of the power converter. Therefore it is within the broadest reasonable interpretation to interpret the power converter to comprise Kimura’s element 3a and diode 22.

Allowable Subject Matter
Claims 21 and 29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not specifically teach a heating element of each power converter that is a body diode of a bypass switch. US Patent 6,093,885, for instance, discourages the use diodes as heating elements (C5/L63-C6/L12). JP2021035181 (Kimura) teaches a diode (22 of Fig. 3) as a heating element (see analysis above), but it is not part of a bypass switch.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US PGPub 2020/0395891.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan S Cannon whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan S. Cannon
Primary Examiner
Art Unit 1726


/RYAN S CANNON/Primary Examiner, Art Unit 1726